Title: To Thomas Jefferson from Tench Coxe, 22 August 1807
From: Coxe, Tench
To: Jefferson, Thomas


                        
                            
                                on or before 22 Aug. 1807
                            
                        
                        Cotton
                        The present crisis again draws into consideration the important agricultural production which is the subject
                            of the inclosed pages. It is the interest of the United States to consider at this juncture, the domestic means of supply.
                            If war is to ensue, or the principle of our non importation law is to be maintained or extended, manufactures are rendered
                            proportionally necessary to our comfort and prosperity. If war is not to take place, it merits consideration, whether the jeopardies, and collisions of foreign commerce will not be well exchanged, in a considerable
                                degree, for American manufactures. It is enough to leave trade free. It is not necessary to foster it, at the
                            expence of other interests. Our trade is partaken in largely by foreigners: Not so our manufactures or our agriculture.
                        The cultivation of cotton preserves a price for all our other productions, because it detaches from
                            the raising of rice, tobacco, the several winter & summer grains, pork, beef cattle, horses &ca. a great number
                            of hands, who were formerly employed on them. Our whole cotton, for use and shipment is worth little less than 10 millions
                            of dollars If we had grain, tobacco & cattle to sell to that amount, beyond our present quantities, we should find
                            markets very bad. The sugars and other productions, wch Louisiana can yield, will have the same effect. Hence cotton &
                            sugars benefit greatly the farmers of the middle & northern states. Cotton has greatly intirfered with the silk trade of the world—greatly also with the linen trade—and not a little with the woolen trade. Its course is progressive. What will be the effect upon it, if we prohibit, as in war, all British woolens, or in peace, what would be the effect of such a measure, or of a duty of 50
                                ⅌cent on woolens? It is certainly no light proposition, to coerce the manufacture of this most redundant
                                of our raw materials in foreign states, by declining to receive their woolens. England must yield us justice in commerce, or we shall rival and modify and injure her
                            manufactures.
                        It is certain, that the quantities we send to France greatly increase, and their markets are not supplied
                            with a sufficiency. England is jealous of continental and American interference in her manufactures by machinery—of
                            course, of cotton; for she is republishing her prohibitions against carrying artists and machinery abroad. Dread of the
                            progress of America and of the European continent in manufactures, if she makes war on us, will contribute much, to ho[ld] her to good behaviour.
                        An error on the subject of cotton exists in France. Her duty is much higher on cotton wool than that of
                            England. She cannot rival England, if she acts thus. These remarks occur on the resubmission of the cotton essay, which
                            was formerly seen in more ample form than was fit for publication.
                    